Citation Nr: 0021975	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for umbilical hernia 
repair.

2.  Entitlement to service connection for right indirect 
inguinal hernia repair.  

3.  Entitlement to an initial compensable evaluation for 
irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1, 1990 to 
August 2, 1996.

On file is a rating decision dated in March 1997, wherein in 
pertinent part, entitlement to service connection was denied 
for hernia repairs.

The current appeal arose from a May 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  The RO denied entitlement to service 
connection for hernia repairs.  

The veteran relocated and jurisdiction of his claim was 
assumed by the RO in Houston, Texas.

In August 1998 the RO, in pertinent part, granted entitlement 
to service connection for IBS with assignment of a 
noncompensable evaluation effective August 3, 1996.

In September 1999 the RO denied entitlement to service 
connection for hiatal hernia.  The veteran's September 1999 
statement of record in response to the foregoing denial is 
construed as a notice of disagreement.  The issue of 
entitlement to service connection for hiatal hernia is 
addressed in the remand portion of this decision.

The veteran presented oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) at the RO in 
June 2000, a transcript of which has been associated with the 
claims file.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
umbilical hernia repair and right indirect inguinal hernia 
repair are not supported by cognizable evidence showing that 
the claims are plausible or capable of substantiation.

2.  The veteran's IBS is manifested by ongoing symptomatology 
that more nearly approximates moderate impairment with 
frequent episodes of bowel disturbance and abdominal 
distress.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
umbilical hernia repair and right indirect inguinal hernia 
repair are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The schedular criteria for an initial compensable 
evaluation of 10 percent for IBS have been met.  38 U.S.C.A. 
§ 1155 5107 (a)(b) (West 1991);  38 C.F.R. 4.7, 4.114, 
Diagnostic Code 7319 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service operative records dated in early November 1990 show 
the veteran with a life long history of a bulge around his 
umbilicus and a one year history of intermittent right groin 
pain with a bulge intermittently in the right groin.  He 
subsequently underwent umbilical hernia repair and right 
indirect inguinal hernia repair.  The veteran was noted to 
have tolerated the procedure well and to have left the 
operating room in good condition.  No complications were 
noted.  

Service medical records also show the onset of IBS manifested 
by mild disturbances of bowel function with occasional 
episodes of abdominal distress.  The record is absent a 
report of a service separation examination.  

A February 1997 VA general medical report shows as medical 
history that the veteran underwent umbilical and right 
inguinal herniorrhaphies associated with a bulge in the right 
inguinal region but without pain.  There were no subsequent 
symptoms.  However, he had had right lower quadrant pain, low 
grade that had been continuous to the present.  His symptoms 
were exacerbated with eating.  His constipation required that 
he eat added fiber and take Fleets laxative tablets.  On 
objective examination there was an arcuate subumbilical 
surgical scar measuring 2 centimeters in length without 
debility or recurrent hernia and no associated tenderness.  
There was a transverse McBurney herniorrhaphy scar measuring 
7 centimeters in length without intrinsic debility.  

There was a deep right lower quadrant tenderness without mass 
or rigidity.  There was no recurrence of inguinal hernia.  
Pertinent diagnoses were umbilical hernia, status 
postoperative herniorrhaphy, right inguinal hernia, status 
postoperative herniorrhaphy and right lower quadrant pain, 
undiagnosed.  The examiner commented that the veteran 
asserted being told that his right lower quadrant pain was 
due to bowel problems.  It was noted that the continuous 
unilateral right lower quadrant pain raised the possibility 
of sequelae of the right inguinal herniorrhaphy.  

A December 1997 VA general medical report refers to a history 
of IBS.  The veteran noted having intermittent problems with 
constipation.  This had been going on for two years and was 
initially exacerbated following hernia repair.  On objective 
examination the abdomen was soft and nontender.  Bowel sounds 
were present.  The veteran was described as a well nourished 
and well developed individual.  Weight was stable.  IBS was 
noted as the diagnosis by exclusion.  

In August 1998, the RO granted service-connection for IBS 
evaluated as noncompensable effective August 6, 1996, the day 
following retirement from active duty.  


VA outpatient clinical records dating between March and 
November 1998 are on file.  These records are silent for 
active IBS.  An upper gastrointestinal examination in 
November 1998 revealed duodenitis and hiatal hernia.  A 
gallbladder echogram was nonrevealing.  A barium enema report 
was unremarkable.  The terminal ileum did not fill.  The 
ileocecal valve, presacral space, mucosal pattern, 
peristalsis and contour of the colon were normal.  The post 
evacuation film showed partial emptying of the colon.  

On a report of a VA psychiatric examination in early 1998 the 
veteran noted that he currently worked as a cook.  In the 
past he had worked for a manufacturing company but was laid 
off in December 1998. 

A May 1999 VA gastrointestinal examination shows a five year 
history of stomach pain in the upper half of the abdomen.  It 
was present over the epigastrium and over the periumbilical 
areas.  The pain was constant but increased after food.  The 
increase occurred minutes after the veteran started eating, 
and lasted from 30 minutes to one hour.  The pain did not 
radiate to the back or flanks.  The pain subsided with 
medicines such as antacids and the use of "H2" receptor 
blocking agents.  Occasionally, he placed an ice pack over 
his abdomen for relief.  

The veteran complained of heartburn for the past year.  The 
pain was again constant and increased after meals and drink.  
This pain was more at night and woke him up.  He complained 
of occasional dysphagia.  He reported having regular bowel 
movements averaging about one per day.  

Occasionally, he experienced constipation lasting for two to 
three days.  The stools were normally well formed but he 
passed them in small pieces.  He had noticed blood in his 
stools on and off since 1994.  The blood lasted from two to 
three days and the disappeared spontaneously.  He was 
diagnosed with hemorrhoids while in the service.  It was 
noted that his appetite was good and that his weight had been 
steady for the last several years.  

An objective examination of the abdomen revealed tenderness 
over the epigastrium and periumbilical area.  He had scars 
over the right iliac fossa and in the umbilicus from previous 
surgery.  A rectal examination showed normal anus.  Rectal 
examination was normal.  Stools were guaiac negative.  

The examiner noted that the veteran presented with a chronic 
history of abdominal pain and heartburn.  It was noted that 
the most likely diagnosis for his abdominal complaint 
appeared to be a non ulcer dyspepsia and IBS.  The examiner 
noted that this was because he had several investigations 
performed at outside hospitals and none of them ever showed 
the presence of any organic defect.  The only way to confirm 
the presence of organic lesion was to perform an upper GI 
endoscopy.  It was noted that the veteran had been scheduled 
for barium studies of the bowel over the next few weeks, and 
that the final diagnosis could be made once the laboratory 
tests were completed.   

A follow-up upper GI with barium swallow report visualized 
loops of the proximal bowel were unremarkable.  Also noted 
was gastroesophageal reflux.  A limited evaluation of the 
stomach showed no obvious lesion.  Normal duodenal bulb was 
noted.  These results were not shown to have been reviewed by 
the VA examiner with respect to the May 1999 gastrointestinal 
examination.  

In June 2000, the veteran attended a hearing before a travel 
Member of the Board sitting at the RO.  A copy of the hearing 
transcript is on file (T.).  He initially indicated that he 
noticed having a bump that would pop-up around the genital 
area prior to entering service, but with respect to the other 
one he noted having no problem.  T-3.  He believed that his 
condition was aggravated by the military and grew worse.  T-
3.  He testified that after two months in the service he 
developed problems with double hernias.  T-3.  He stated that 
following the double hernia repair in service, he had had 
tenderness and pain around the naval area.  T-3.  

The veteran stated that the symptoms were from the incision 
scar.  T-4.  He did not have any symptoms with respect to the 
other incisional scar.  He was taking laxatives for bowel 
movements.  T-4.  He was having alternating periods of 
diarrhea and constitution.  He was having some abdominal pain 
associated with IBS.  T-4.  

Upon further questioning the veteran stated that prior to 
service he had no hernia problems that he was aware of.  T-6.  
He indicated that at his entrance physical examination, he 
was checked for hernias and none were found.  T-6.  He 
indicated that around the time he entered boot camp a lump 
arose, and then another hernia was found.  T-7.  

The veteran referred to seeing a doctor approximately in 
August or September 1990, but no mention was made about 
hernias.  T-7.  With respect to IBS, he was told by his VA 
doctor that he needed to change his diet.  T-8.  He stated 
that he had nothing prior to going into service, including 
hernia. 


Criteria

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of 
preexisting injuries suffered or disease contracted in line 
of duty.  38 U.S.C.A. § 1110.  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted. 38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (1999).

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) emphasized that VA's burden of proof 
for rebutting the presumption of soundness is not merely 
evidence that is "cogent and compelling," i.e. a sufficient 
showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e. it is undebatable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption. 38 U.S.C.A. § 1111, 1137 (West 1991).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles  existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  38 C.F.R. § 3.303(c).  
Consequently with notation or discovery during service of 
such residual conditions (scars; fibrosis of the lungs; 
atrophies following disease of the central or peripheral 
nervous system; healed fractures; absent, displaced or 
resected parts of organs; supernumerary parts; congenital 
malformations or hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent active disease or injury 
during service the conclusion must be that they  preexisted 
service.  Similarly, manifestation of lesions or symptoms of 
chronic disease from date of enlistment, or so close thereto 
that the disease could not have originated in so short a 
period will establish preservice existence thereof.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (1999). See Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b) (1999).

The Court has held that intermittent or temporary flare-ups 
during service of a preexisting injury or disease does not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1999).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service-connected unless otherwise aggravated by service.  
Id.  

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be overcome by clear and 
unmistakable evidence that a disability existed prior to 
service and was not aggravated by such service.  See 38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b); Crowe v. Brown, 
7 Vet. App. 238 (1994); Monroe v. Brown, 4 Vet. App. 513, 515 
(1993); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991).

The Board notes that the Court held in Crowe v. Brown, 7 Vet. 
App. 238 (1994), that even if the appellant's disability is 
properly found to have preexisted service, the presumption of 
aggravation must also be addressed, and that a preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease pursuant to 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).


If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (1999).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his/her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  
38 U.S.C.A. § 5107(a).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has set forth the parameters of what constitutes a 
well grounded claim, i.e., a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of section 5107(a).  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

Although the claim need not be conclusive, it must be 
accompanied by evidence. The VA benefits system requires more 
than just an allegation, a claimant must submit supporting 
evidence.  Furthermore, the evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible. 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).




Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran with respect to this issues and 
has determined that the claims of service connection for 
umbilical hernia repair and right indirect inguinal hernia 
repair are not well grounded.  38 U.S.C.A. § 5107(a).

With respect to the veteran's period of active duty from 
October 1990 to August 1996, the Board notes that the record 
is without a report of a physical examination for entry onto 
such period of active duty.  The Board therefore concedes 
that a presumption of a sound condition at service entrance 
initially attaches in this case. See Crowe v. Brown, 7 Vet. 
App. 238 (1994); 38 C.F.R. § 3.304.

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A disorder may be 
shown to have preexisted service if it is noted at entrance 
into service or where clear and unmistakable evidence rebuts 
the legal presumption of sound condition at entrance for 
disorders not noted at entrance.

The first analysis is based on the concession that the 
veteran had a preexisting umbilical hernia repair and right 
indirect inguinal hernia repair.  In that respect, the Board 
notes that the veteran has reported that he had a bump that 
would pop-up around the genital area prior to service.  
Importantly, within a few weeks following entry onto active 
duty the underwent ameliorative surgical repairs for 
umbilical hernia repair and right indirect inguinal hernia.  
It was noted that he had a life long history of a bulge 
around his umbilicus and a one year history of intermittent 
right groin pain with a bulge intermittently in the right 
groin.  The veteran was noted to have tolerated the procedure 
well and left the operating room in good condition.  
No complications were noted.

The Court has held that in cases where a condition is 
properly found to have preexisted service, the Board, in 
considering the pertinent statutory and regulatory framework 
governing the presumption of aggravation, must determine: (1) 
Whether there was a worsening of the disorder during service; 
and (2) if so, whether there was clear and unmistakable 
evidence that the increase in severity was due to the natural 
progress of the disease.  Crowe v. Brown, 7 Vet. App. 238 
(1995).

A preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 3.306(a).  See also 
Paulson v. Brown, 7 Vet. App. 466, 468 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 247 (1994).

Importantly, the Board recognizes that on an initial 
postservice VA examination in February 1997 it was noted that 
following the inservice hernia repairs there were no 
significant subsequent symptoms.  Clearly, the evidence on 
file does not establish that any residuals of hernia repairs 
inservice represented a worsening of the veteran's 
preexisting umbilical and right indirect inguinal hernias 
beyond natural progress rather than temporary flare-ups of 
symptoms if at all present.  Importantly, the Board may not 
overlook the fact that a report of an initial VA physical 
examination in February 1997 was silent for any objectively 
demonstrated hernia recurrence.  

Significantly, the subsequent VA examinations were similarly 
silent for hernia recurrence.  The abdominal symptoms were 
basically attributed to other than residuals of umbilical and 
right indirect inguinal hernia repair residuals.  

Moreover, the lack of any pertinent postservice clinical 
evidence of umbilical and right indirect inguinal hernia 
repairs at a time proximate to separation from active service 
further strengthens the finding that there was no underlying 
advancement in natural progress as opposed to merely 
temporary exacerbation of symptoms in service.  Moreover, the 
private medical evidence of record contains no competent 
medical opinion that the preservice umbilical and right 
indirect inguinal hernia repairs underwent a pathological 
advancement in active service beyond natural progress of 
either hernia disability.

The veteran maintains that his umbilical and right indirect 
inguinal hernia began or was aggravated in active service; 
however, the Court has held that while a lay person is 
competent to testify as to facts within his own observation 
and recollection such as visible symptoms, a lay party such 
as the veteran is not competent to provide probative evidence 
as to matters requiring expertise derived from specialized 
medical education, training or experience, such as matters 
relating to a diagnosis or medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has residuals of hernia repairs related to service.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Thus, there is no competent evidence showing any permanent 
increase in severity of the appellant's preexisting umbilical 
and right indirect inguinal hernias during service.  As such, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See also Falzone v. Brown, 8 Vet. App. 398, 402 
(1995) (the presumption of aggravation created by 38 C.F.R. 
§ 3.306 applies only if there is an increase in severity 
during service).


In view of the foregoing, the Board must conclude that the 
veteran's claims of service connection for umbilical and 
right indirect inguinal hernia repairs are not well grounded.  
Simply put, there is no competent medical evidence of record 
to show that the veteran's preexisting hernias were 
aggravated in service, or that he has any identifiable hernia 
disorder linked to service.  Therefore, the veteran's claims 
of service connection for umbilical and right indirect 
inguinal hernia repairs must be denied as not well grounded.  
38 U.S.C.A. § 5107(a).

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether the appellant has been prejudiced thereby.  In 
light of the appellant's failure to meet the initial burden 
of the adjudication process, the Board concludes that he has 
not been prejudiced by the decision herein.  This because in 
assuming that the claim was well grounded, the RO accorded 
the appellant greater consideration than his claim in fact 
warranted under the circumstances.  See Meyer v. Brown, 9 
Vet. App. 425, 432 (1996); Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Because the veteran has not submitted a well grounded claim 
of service connection for umbilical and right indirect 
inguinal hernia repairs, VA is under no obligation to assist 
him in the development of facts pertinent to the claim.  38 
U.S.C.A. § 5107(a).  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a) to 
advise the claimant of evidence needed to complete a claim.  
See Beausoleil v. Brown, 8 Vet. App. 459 (1996). The Court 
has held that the section 5103(a) duty requires that, when a 
claimant clarifies medical evidence that may complete an 
application but is not within the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  See 
Brewer v. West, 11 Vet. App. 228 (1998), in this case, the 
record indicates that the appellant has identified no such 
evidence.

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the claims of entitlement to service connection for 
umbilical and right indirect inguinal hernia repairs are not 
well grounded, the doctrine of reasonable doubt has no 
application to the claims.


Increased Ratings

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Separate diagnostic codes identify the various disabilities. 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 which require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition. Schafrath, 1 
Vet. App. at 594.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id.

Under the criteria for irritable colon syndrome, a 
noncompensable rating is warranted for mild impairment with 
disturbances of bowel function and occasional episodes of 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 
(1999).  A 10 percent rating is assigned for a moderate 
degree of disability with frequent episodes of bowel 
disturbance with abdominal distress.  A maximum 30 percent 
schedular rating may be assigned for a severe disability with 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an initial compensable evaluation for IBS is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that it, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected IBS (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for an initial compensable evaluation is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the veteran has been afforded examinations by VA to 
asses the severity of his IBS.  He has had the opportunity to 
present additional evidence and argument, to include oral 
testimony in support of his appeal.  The Board is unaware of 
any evidence which has not already been obtained and/or 
requested that is pertinent to the disability at issue.  The 
Board is satisfied that VA has fulfilled its duty to assist 
the veteran.

The Board notes that under DC 7319 (irritable colon 
syndrome), a zero percent evaluation is warranted for mild 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.); disturbances of bowel function with occasional 
episodes of abdominal distress.  

A 10 percent evaluation is warranted for moderate irritable 
colon syndrome (spastic colitis, mucous colitis, etc.); 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent evaluation is warranted for severe 
irritable colon syndrome (spastic colitis, mucous colitis, 
etc.); diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal distress.  38 C.F.R. § 
4.114.

A comprehensive review of the record shows that the veteran's 
IBS is manifested by ongoing abdominal distress in part due 
to IBS.  He reported having regular bowel movements averaging 
about one per day.  Occasionally, he experiences constipation 
lasting for two to three days.  The stools are normally well 
formed but he passes them in small pieces.  GI studies have 
been generally nonrevealing for active IBS.  The Board also 
points out that abdominal symptoms associated with 
nonservice-connected GI disability may not be considered when 
determining entitlement to an increased rating for service-
connected disability.  

The overall record appears to suggest that the veteran's IBS 
is manifested by ongoing symptomatology that more nearly 
approximates moderate impairment with frequent episodes of 
bowel disturbance and abdominal distress thereby warranting 
the assignment of an initial compensable evaluation of 10 
percent.  Clearly, the record is absent competent medical 
evidence of IBS either meeting or more nearly approximating 
severe disability with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress 
that is required for the next higher rating of 30 percent.  
The practice known as "staged ratings" as cited in Fenderson 
v. West, 12 Vet. App. 119 (1999), is not for application in 
this case as no evidentiary basis supporting assignment of 
staged ratings has been presented.


Other Considerations

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reading such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
assignment of an extraschedular rating and obviously 
considered them, but did not granted the veteran increased 
compensation benefits on this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board finds that a higher rating for IBS on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) is not appropriate.



It is clear that the disability at issue has not rendered the 
veteran's clinical picture unusual or exceptional in nature, 
as to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
IBS.  Having reviewed the record with these mandates in mind, 
the Board finds no basis for further action on this question.


ORDER

The veteran not having submitted well-grounded claims of 
entitlement to service connection for umbilical hernia and 
right indirect inguinal hernia repairs, the appeal is denied.   

Entitlement to an initial compensable evaluation of 10 
percent for IBS is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that following a rating decision of September 
1999 whereby the RO denied entitlement to service connection 
for hiatal hernia, the veteran subsequently submitted a 
document referring to hiatal hernia that may be construed as 
a notice of disagreement (NOD) with the subject rating 
action.  Thus, a statement of the case (SOC) is required.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Therefore, in order to afford the veteran due process of law 
the case is remanded to the RO for the following action: 

The RO should issue a SOC in response to 
the veteran's NOD with the denial of 
entitlement to service connection for 
hiatal hernia.  The veteran should be 
advised of the need to file a substantive 
appeal if he wishes appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


- 20 -


